 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDseniority or other rights and privileges, and we will make him whole for anyloss of pay suffered as a result of his discharge.OMEGA FOOD PRODUCTS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, Room 703,Market Building, 830 Market Street, San Francisco, California, Telephone No.Yukon 6-3500, Extension 3191, if they have any question concerning this noticeor compliance with its provisions.Barberton Plastics Products,Inc.andInternational ChemicalWorkers, AFL-CIO.Case No. 8-CA-?854.March 7, 1963DECISION AND ORDEROn December 20, 1962, Trial Examiner James V. Constantine issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in unfair laborpractices in violation of Section 8 (a) (1) and (3) of the Act andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.Thereafter, Respondent filed exceptions to the Intermediate Reportand a brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the Trial Examiner's rulings and finds noprejudicial error.The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report, the exceptions and brief, and theentire record in this case, and adopts the findings, conclusions, andrecommendations of the Trial Examiner.'ORDERThe Board adopts the Trial Examiner's Recommended Order withthe following modifications :1.The following paragraph shall be substituted for paragraph 1(d)of the Recommended Order :(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization,to join or assist any labor organization, to bargain collectively through'For the reasons stated in their dissenting opinion in the184case,Members Rodgersand Leedom are convinced that the award of interest in this case exceeds the Board'sremedial authority.While adhering to such view, for the purpose of this decision theyare acceding to the majority Board policy of granting interest on moneys due.141 NLRB No. 23. BARBERTONPLASTICS PRODUCTS, INC.175representatives of their own choosing, to engage in concerted activitiesfor the purpose of mutual aid or protection as guaranteed in Section 7of the Act, or to refrain from any and all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as authorized by Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting and Dis-closure Act of 1959.2.The following paragraph shall be substituted for the fourthparagraph in the notice :WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to join or assist any labor organization, to bargaincollectively through representatives of their own choosing, andto engage in other concerted activities for the purpose of mutualaid or protection as guaranteed in Section 7 of the Act, or torefrain from any and all such activities, except to the extentthat such right may be affected by an agreement requiring mem-bership in a labor organization as authorized by Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on July 11, 1962, by International Chemical Workers, AFL-'CIO, the General Counsel of the National Labor Relations Board, by the RegionalDirector for the Eighth Region (Cleveland, Ohio), issued his complaint datedAugust 29, 1962, against Barberton Plastics Products, Inc., herein called Respondentor the Company. In substance said complaint, as amended at the hearing, allegesthat Respondent has engaged in and is engaging in unfair labor practices as definedin Section 8(a) (1) and (3) of the National Labor Relations Act, herein called theAct, and affecting commerce as comprehended by Section 2(6) and (7) of the Act.Respondent has answered admitting some facts but putting in issue the unfair laborpractices.Pursuant to due notice, a hearing was held before Trial Examiner James V. Con-stantine at Akron, Ohio, on October 29 and 30 and November 5 and 6, 1962. Allparties were represented at and participated in the hearing and were given full oppor-tunity to introduce evidence, examine and cross-examine witnesses, submit briefs,and offer oral argument.The General Counsel and Respondent argued orally.Abrief has been submitted by Respondent.At the hearing Respondent moved to dismiss the complaint when the GeneralCounsel rested and again at the close of the case.This was denied solely on theground that this type of motion presented only a question of law, and that, treatingthe General Counsel's evidence in the most favorable light to him, it could not beruled as a matter of law that he had failed to make outa prima faciecase.Denialof that motion of course does not control decision of the case on the facts, whereamong other things questions of credibility 1 are involved.Upon the entire record in this case, and from my observation of the witnesses, Imake the following:1Credibilityissues arenot openon a motion to dismissbecause, solely for the purposesof testing the sufficiency of the General Counsel's case on the motion, his evidence isassumedto be true. 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTThe Company, a Delaware corporation, is engaged at Barberton, Ohio, in the busi-ness of manufacturing plastic products.Annually it ships goods valued in excessof $50,000 directly to points outside the State of Ohio. I find that Respondent isengaged in commerce within the meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the purposes of the Act to assert jurisdiction over it in thisproceeding.II.THE LABOR ORGANIZATION INVOLVEDInternationalChemical Workers, AFL-CIO, herein called the Union, is a labororganizationwithinthe meaningof Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESMany of the factual issues were controverted.Where dispute exists, it has beenresolved in accordance with my evaluation of the credibility of the witnesses and themore probably inferences from the evidence, without reciting the evidence.Thefindings which follow are based upon my assessment of the whole record pursuantto the foregoing evaluation and inferences.A. The discharge of Paul T. HetrickPaul T. Hetrick was hired by the Company in 1957 as a maintenance man and gen-eral helperHe started at $1.60 an hour and, at the time of his discharge, was receiv-ing $2.25 an hour.Hetrick described his duties as embracing "maintenance work,carpenter work, and any kind of work that was to be done, I did it." Some of the"odd jobs" which he performed included packing and shipping "every once in awhile . . . but not steady." 2About a month before his discharge, which occurred on April 30, 1962, Hetrickwas called to the office of Bruce Miller, the Company's vice president, and was givena raise from $2.10 an hour to $2 25 an hour. Hetrick testified that Miller gave himthe increase because Hetrick was doing good work and Miller was pleased with it.Miller testified that he told Hetrick the raise was awarded to straighten out Hetrick,who by then had become a problem employee.Miller also testified that the raisewas given to protect an investment in Hetrick. I find that the raise was given despiteHetrick's faults as an employee, but do not resolve the conflict in the evidence as tothe reason for it.On or about April 4, 1962, Hetrick refused to perform certain tasks assigned tohim by Supervisor Agnes Baker. Baker then called Hetrick to the office of VicePresidentMiller, where, after originally refusing to obey Miller's command to per-form this work, Hetrick relented and consented to do it "for a while." Thereafter, onthe same day, Miller by written memorandum directed Hetrick to perform this andother enumerated tasks.Shortly before this,Miller,who considered that Hetrickhad a legitimate complaint when torso packing interfered with other duties whichEdward L. Starcher and Baker directed him to do, finally orally outlined to Hetrick,in the presence of Starcher and Baker, the order of importance of his work, the pri-ority of each, and the general procedure to be followed in cases of doubt.Shortly thereafter, as a result of this argument with Miller, Hetrick got in touchwith Charles Ashton, a representative of the Union. (Hetrick had, previously tothis, talked to Ashton and to employees about unionizing the plant.)As a conse-quence thereof, Ashton set up a meeting of the Company's employees for April 7,and Hetrick solicited them to attend.At that meeting five employees, includingHetrick, signed union "authorization cards." It was also decided at that meetingthat, to have a majority, the Union needed an additional "one or two more to signcards," and Hetrick was designated as the person to obtain themIn his efforts to induce employees at the plant to join the Union. Hetrick spoke toa few employees, including Mary Ainscough.3 Edith Nemeth. and Pat UlichneyHe had also called Ulichney at her home on the evening of April 6, requesting herto come to the union meeting the next day.2As recited hereinafter,Hetrick was instructed by written memorandum to do thiswork "steady"All dates herein refer to 1962 except as otherwise noted'WhenHetrick spoke to Ainscough,she told him he would be fired if he kent on with"the union thin,"Another employee,whom Hetrick solicited to attend the union meet-ing, declined with the comment, "You guys are going to be fired." BARBERTON PLASTICS PRODUCTS, INC.177Agnes Baker, whom I find to be a supervisor under Section 2(11) of the Act, isin charge of the finishing and shipping departments.Early in April, but afterApril 7, employee Pat Uhchney complained to Baker that Hetrick had appealed toher at home over the telephone to solicit the girls to join the Union.EmployeeNemeth also complained at the same time that Hetrick tried to induce her to join.Baker then conveyed this information to Vice President Miller because, accordingto Baker, Hetrick had been previously warned not to talk to the girls.Hetrick wasthen called to Miller's office.He found Miller and Baker there.When Baker, inthe presence of Miller, asked Hetrick if he had called employee Ulichney aboutunionizing the Company, Hetrick denied it and asserted that Ulichney, rather thanhe, wanted a union there.Miller then warned Hetrick not to bother the girls anymore and said that "if you want a union in here, Paul, come out and say you do, andget it."Later the same day, when the female employees were on their coffee break, someof them informed Baker that Hetrick was soliciting for, and distributing cards of,the Union.Baker asked one employee, May Duta, if she had received a card fromHetrick; but she also inquired of every girl if she had been approached by Hetrickto join a union because Baker "was trying to prove that Hetrick was the one to geta union in and that he was lying about it" when he denied the same to her and Miller.Baker later that day asked the girls if Hetrick had telephoned them or approachedthem to join the Union. In addition, Baker conveyed to Ulichney and Nemeth, Het-rick's denial of the call to them and asked each to confirm their statements to Bakerthat Hetrick had solicited them to join the Union.Edward L. Starcher, whom I find to be a supervisor as defined by Section 2 (11) ofthe Act, is the foreman in charge of the casting department.About 3 or 4 weeksbefore Hetrick's dismissal Starcher was asked by Supervisor Baker if the castershad been approached about a union. Starcher replied that they had not been. There-upon Starcher proceeded to ask each caster if he had been so approached by theUnion and each replied in the negative? Starcher also asked employees Ervin Coleand Thomas Gunter to inform him if either was solicited by the Union later.Shortly after April 7, Hetrick told some employees and Supervisor Starcher thathe heard a rumor in the plant that a layoff was imminent.When Hetrick's statementreachedMiller, the latter castigated Hetrick for uttering such a statement and ob-served, "If you fellows think we don't treat you fair, go ahead and get a union."Miller then added that they did not need a union because he thought the Companywas "paying wage scales." Hetrick replied, "Just like I have been told before, if anyonetries to get a union they would get fired " President Francis Miller was also presentduring this time.5Hetrick then went to Bruce Miller's office at the latter's request.Thereupon both Bruce and Francis Miller asked him why he thought "they neededa union" since "they paid wage scales."When Hetrick replied that a union wouldprotect seniority on layoffs, Bruce replied, "Nobody is going to tell me how to runthe shop.We will close the damn doors," and Francis stated that the Union wasnot going to ruin his investment.Or or about April 9, 1962, Hetrick was called to Bruce Miller's office. SupervisorAgnes Baker was also present.After telling Hetrick that they did not see whythey needed a union, that they were fair to their employees, and that they were paying"wage scales," they asked him why Hetrick thought they needed a union.Milleralso asked Hetrick if he was passing out union authorization cards in the shop.Hetrick replied in the negative.6On another occasion as Hetrick and Miller werewalking on the runway leading to the machine shop, Miller asked him who wasgiving out union cards in the plant, and whether employee Cole was back of theunion movement in the shop.Hetrick replied that he, and not Cole, was "back ofthis," and handed him Ashton's calling card as a representative of the Union.Millerasked Hetrick as to Ashton's identity, and Hetrick replied that he was the man whomHetrick contacted about the Union.Miller then returned the card to Hetrick andwarned him that "you get a union in and you will be one of the first ones fired."On Friday, April 20, it was decided to close the plant for the following week, butHetrick and the supervisory staff was notified to work during that period.However,4Patently some of the employees were withholding the truth, for five of them, includingCole, had been approached and had already signed cards for the UnionThis prevaricat-ing was prompted by rumors in the plant that, as employee Gunter credibly testified, thosefavorable to a union would get fired I make no finding as to whether those rumors wereunfounded or not.5 This was in the presence of the casting department employees who had been in-formally assembled for the purpose.6This was not true, as Hetrick in fact had solicited in the shop on behalf of the Union 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhen Miller discovered that Hetrick had not performed his work well Miller revokedthe previous direction authorizing Hetrick to work during the week of the shutdown;but Miller did tell Hetrick to see him on the following Friday, April 27.But onApril 27, when Hetrick's wife, rather than he, called for his paycheck at the plant,Bruce Miller asked her to have Hetrick call him.When Hetrick telephoned in, Millertold him that he wanted to see him on the following Monday.When Hetrick came in on Monday, April 30, Miller told Hetrick that, after a longdiscussion with his father, Francis Miller, over the weekend, it was decided to let himgo because his work was not satisfactory.Upon inquiry by Hetrick for particulars,Miller (1) referred to a pump which Hetrick failed to clean prior to April 20, butwhich remained undetected until April 27, when Supervisor Starcher found it stilluncleaned,and (2)mentioned that Hetrick was neglecting his work so that Miller hadto constantly check to see if it had been performed.Miller did not particularize thetasks which he claimed were not performed on time, although requested to do so byHetrick.Respondent maintains that Hetrick was discharged for cause because of an accumu-lation of disservices,and has proffered extensive evidence in support thereof.Thismay be condensed as follows:1.Hetrick was insubordinate,refusing to perform some tasks at the request ofSupervisor Baker until ordered to do so by Vice President Miller,7 and constantlygriped or complained to supervisors and employees that Baker had no right to givehim orders2.Hetrick refused or neglected to follow safety procedures in that:a.He would not wear safety goggles, even though a State safety inspector warnedhim to do so, and gave him a pair for the purpose.b.He created fire hazards by leaving kerosene exposed in open containers, sothat a State inspector once had to reprimand him for it.c.He failed to make use of a safety guard or hood when operating the saw.d.The State safety inspector, Robert Leonard, found 11 safety violations, al-ledgedly attributable to Hetrick.Although Hetrick corrected these for a short while,he soon resumed his habit of ignoring safety procedures.3.Hetrick was involved in 12 accidents compensable under the Ohio workmen'scompensation law.The cost to Respondent of these accidents was 74 percent ofits total costs under this law in the 5 years preceding his discharge.4.Hetrick engaged in unusually heavy absenteeism, i.e., about 1,300 hours in 5years.5.Hetrick threatened physical violence to employees and to Supervisor Starcher.6.Hetrick twice engaged in fights with Starcher, in one of which Hetrick drewa knife.7.Hetrick often failed to perform work tasks on time so that Vice President Milleroften had to check on him.8.He made articles for himself at the plant on company time.9.He negligently repaired some machinery,thereby causing damage to it; andhe also damaged some gears as well in repairing them.10.He often left empty cartons and debris on stairs or in hallways or aisles, therebycreating hazards of stumbling or tripping thereon and imperiling the safety of others.11.He idled away his time talking to and annoying the girls in the office, and alsoneglected his cleaning duties in the office so that trash often overflowed onto the floor.12.He often boasted that he could not be laid off except by a lump sum paymentto him of $50,000, because he had suffered a disability arising from an injury on thejob.13.He smoked in prohibited areas.14.He inexcusably delayed the April 1962 inventory by postponing the weighingof grummets for an inordinate length of time.15.His work was inadequate, especially in the packing of torsos.This was sonotwithstanding specific written instructions to him on April 4 to heed orders ofSupervisor Baker concerning such packing.16.He failed to remove some steel shafts which had been delivered and left ina hallway by the delivery truck.Some of this evidence was controverted and some, such as the fights with Starcher,was admitted but sought to be explained by the General Counsel. It is not necessaryto resolve the differences between the parties, for I am of the opinion that the meritsof Hetrick's derelictions or departures from Respondent's standards are not beforeme.The question is not whether Respondent was justified in discharging Hetrick formisconduct; the real issue is whether Hetrick was discharged for misconduct as the7After manyoral ordersby Miller, Hetrick wasgiven a written command by Miller'smemorandum dated April 4, 1962, as noted above. BARBERTON PLASTICS PRODUCTS, INC.179employer saw it, or for engaging in protected activity.N.L.R.B. v. C. & I. Camp,Inc. et al. d/b/a Kibler-Camp Phosphate Enterprise,216 F. 2d 113 (C.A. 5). Hence,for the purposes of this case I have assumed that adequate cause existed for Hetrick'sdischarge, and proceed to ascertain whether it or Hetrick's union activity was theactual cause which prompted Respondent to terminate Hetrick's employment.Concluding Findings as to the Discharge of HetrickIn my opinion, Paul Hetrick was discharged because he was a member of andactively supported, aided, and assisted the Union and not because he was an unde-sirable employee. I so find.While this conclusion is based upon the entire record,the ensuing factors enumerated below contribute substantially toward sustaining thisconclusion:1.Respondent had a union animus as displayed in (a) interrogation of employeesas to their union activities or affiliation by Vice President Miller and SupervisorsStarcher and Baker, and Starcher's request that employees report to him any unionactivity, (b) Bruce Miller's statement that he would close down the plant before hewould allow a union to come into the plant, (c) Francis Miller's statement that hewould not let a union boss him when he had only recently invested a large sum inthe plant, and (d) Bruce Miller's statement that the employees did not need a union.This result is not weakened by the fact, which I find, that Bruce Miller accompaniedsome of his statements with assurances that the employees were free to have a union,since these assurances were made in an atmosphere of pronounced union hostilityand a context of possible recrimination should a union be selected.Cf.SavoyLeather Mfg. Corp.,139 NLRB 425.2.Bruce Miller warned Hetrick that if the plant became organized Hetrick wouldbe one of the first to be fired.3.Hetrick received wage increases, the last occurring in February 1962, approxi-mately 2 months before his discharge.While it is true that Respondent's testimonydiscloses that the last raise was given to encourage Hetrick to reform his ways aswell as to protect an "investment" in him, these alleged reasons cannot be reconciledwith other testimony adduced by Respondent.This other evidence reveals thatHetrick was not only an insubordinate employee, but also a negligent one who railedto carry out his duties and disregarded safety practices, time and again after he waswarned and even given one reprieve.Moreover, there is no evidence of any "invest-ment" in Hetrick.Hence I conclude and find that the raises in pay may be takeninto consideration in ascertaining the motivating cause for his discharge.4.Hetrick was discharged almost immediately after Respondent learned that hewas the prime mover of the Union at the plant, although cause existed for his dis-charge for several months prior to the acquisition of such knowledge.Cf.NewFrench Benzol Cleaners and Laundry, Inc,139 NLRB 1176. Although the recordshows adequate cause for the discharge of Hetrick for at least 6 months prior toApril 30, 1962, nothing was done about it until after April 7, 1962, when the unionmeeting was held and Hetrick actively espoused unionism among the employees.While it is true that Respondent's evidence shows that Bruce Miller and FrancisMiller on April 1, 1962, had discussed Hetrick's failure as an employee and agreedthat Bruce could fire Hetrick, yet it also is patent that Bruce did not do so notwith-standing that Hetrick had been so remiss in his dutiesthereafterthat Bruce canceledBruce's determination to have Hetrick work during the week of April 20, 1962, whenthe plant was shut down.Manifestly, if between April 1 and 20, Hetrick had con-tinued to lag in his performance of work, it is reasonable to expect that he wouldhave been discharged in view of the discussion by the Millers on April 1.Yet theonly discipline enforced was the rescission of a direction to work during a week(April 20 to 27, 1962), when the plant was not operating.5. Inconsistencies in the evidence adduced by Respondent through Bruce Millersupport the fact, which I find, that Hetrick was discharged for union activity and thatHetrick'smisconduct, which I also find existed, was not the motivating cause butwas used to cloak the real reason for such discharge.Bruce testified that he explained to Starcher and Baker on April 27, 1962, that hewas firing Hetrick and that Hetrick was not coming back because of the pump clean-8The existence of lawful grounds for discharge does not destroy this conclusion, forthe discriminatory motive need not be the only reason It is sufficient that union activitybe a substantial or motivatingreason, andI so find.N.L R B. v. Whitin Machine Works,204 F 2d 883 (CA.1) ; N.L.R.B. v. C. & J. Camp,Inc., et al. d/b/a Kibler-Camp Phos-phate Enterprises,supra.708-006-64-vol. 141-13 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDing incident which was discovered earlier the same day.But he contradicted him-self when he testified that he had not decided what to do about Hetrick until April 28or 29, when he talked to President Francis Miller, and that then it was agreed be-tween them to discharge Hetrick only after a long discussion .9Finally, Bruce againcontradicted himself when he testified that he decided to fire Hetrick on April 30,1962, and then only because Hetrick blew his top at the time in his presence.6.On May 1, when Hetrick telephoned Francis Miller on a personal matter, Millervolunteered to help Hetrick in obtaining another job. In addition Hetrick was paid$180 for vacation pay after his discharge.7. In a few instances some of Hetrick's derelictions were mentioned for the firsttime at the hearing, and appear not to have been considered at the time of his dis-charge. Only a few need be mentioned, such as Hetrick (a) improperly cleaned theoffices and also idled away time talking to the office clericals, (b) failed to submittimely "maintenance schedule and performance" sheets, (c) told an employee inthe office that he was going to stop deliveries to the plant, (d) failed to obtain properinitialing on his timecards when they were inaccurate, (e) threatened physical harmto some employees, (f) told some employees that he could not be discharged withouta lump sum payment to him of $50,000 because he was injured on the job, (g)delayed the April 1962 inventory by failing to weigh some materials, and (h) causedone employee to threaten to quit because Hetrick was obnoxious to her.Respondent has stressed that Hetrick's testimony is unreliable because (1) helied to Bruce Miller when he denied activity on behalf of the Union and sought tothrow suspicion on employee Ulichney for advocating the Union, and (2) he sub-mitted an employment application form studded with false information. In assess-ing Hetrick's credibility I have not overlooked these contentions, and I have takenthem into consideration.Nevertheless I have credited Hetrick in large part.It is also desirable to point out that, with respect to the denial of union activity,some justification exists in the record for an employee to refuse to readily concedeto supervisors when asked whether he or she favored the union movement.Thusemployee witnesses for both the General Counsel and Respondent testified that, wheninterrogated by supervisors, they were afraid to admit being solicited by the Unionlest they be discharged. Such fear was generated by a rumor, whether well foundedor not, that an employee who evinced an interest in or sympathy for the Union orwho was even approached by the Union would lose his job. In fact, in a conversa-tionwith Bruce Miller, when Miller told Hetrick to get a union, Hetrick replied,"Just like I have been told before, if anyone tries to get one they would get fired."Finally, employee Ainscough, a witness for the Respondent, testified that when shereceived a union application card from Hetrick, she intentionally misinformed himthat she had signed and mailed hers to the Union, contrary to fact. Thus it is manifestthat employees, including Hetrick, did not hesitate to deny to supervisors or even tofellow employees that they desired a union, and therefore little weight can be givento such denials since they were not made under oath.The incorrect information on Hetrick's employment application blank is relevantin evaluating his credibility.Nevertheless I have not given this much weight. I amof the opinion that as an applicant for employment Hetrick may well have exag-gerated his past experience to induce his selection.But I find that the unswornmisstatements on the application do not detract from Hetrick's sworn testimony.10B. Interrogation of employeesAs found above, Vice President Miller and Supervisors Baker 11 and Starcher inter-rogated employees as there more fully described.This is coercive. It is no defensethat the questions were asked in an effort to prove that Hetrick lied about his unionactivity and because Hetrick had denied talking union to Ulichney. If it wasRespondent's intention to establish that Hetrick called Ulichney at the latter's homein a vexatious or annoying manner, it was sufficient to prove that the call was madeand that it upset Ulichney.But for management to insist upon proving that the call9It is not clear why Bruce had to discuss the matter again with Francis at this time,since Francis on April 1, 1962, told Bruce that Bruce had the permission of Francis todischarge Hetrick without further discussion.10 In fact, Respondent did not bother to check with Hetrick's prior employers, althoughitwas customary to do so with respect to new employees, and did not even detect that theyear of the application's execution was incorrectly stated to be 1956 instead of 1957This latter was first brought out at the hearing when the erroneous date was first noticed11Baker alsoaskedStarcherifhismen hadbeen approachedby a union,but sinceStarcher is a supervisor thisquestion is not foundto violate the Act. BARBERTON PLASTICS PRODUCTS, INC.181related to unionism was not necessary; even if necessary, certainly it went beyondlegitimate inquiry to ask all other employees if they had been approached by aunion and to report this fact 12 when it occurred.And if it was necessary to showthat Hetrick engaged in union activity on company time, it is sufficient to observethat neither has a rule against the same been shown in the record nor has Respondentcontended that the activity on company time entered into the reasons for his discharge.It follows, and I find, that such interrogation constitutes interference, restraint,and coercion of employees as those terms are used in Section 8 (a)( 1 ) of the Act.Orkin Exterminating Company of South Florida, Inc.,136 NLRB 399.C. Threats of reprisalsAs found above, Bruce Miller remarked that he would close the plant if the Unioncame in, Francis Miller also uttered a statement substantially similar, and BruceMiller also said that Hetrick would be fired if the Union came in.These utteranceswere made to employees; hence I find that they contain the ingredients of inter-ference, restraint, and coercion.Accordingly, I find that this conduct contravenesSection 8(a)(1) of the Act.While the complaint does not expressly include thisspecific conduct in the list of activities alleged to violate Section 8(a)(1), it wasnevertheless fully litigated at the hearing.Hence I am of the opinion, and find, thatI do not lack the power to make findings with respect thereto.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThose activities of Respondent found to be illegal as set forth in section III, above,occurring in connection with the operations of the Respondent as set forth in section I,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYIt having been found that Respondent engaged in specified unfair labor practices,itwill be recommended that it cease and desist therefrom and that it take certainaffirmative action which is necessary to effecutate the policies of the Act. In view ofthe findings that Respondent discriminated with respect to the tenure of Hetrick'semployment, the Recommended Order will require Respondent to offer him imme-diate and full reinstatement to his former position or one substantially equivalentthereto,without prejudice to his seniority and other rights and privileges, and tomake him whole for any loss of earnings suffered by his discriminatory dischargeby paying to him a sum of money for such loss. Said sum shall be equal to suchearnings as he would have earned as wages from the date of his discharge to thedate of reinstatement, or a proper offer of reinstatement, as the case may be, lesshis net earnings during such period.Computation thereof shall be calculated inaccordance with F. W.Woolworth Company,90 NLRB 289, and shall includeinterest at 6 percent in the manner prescribed inIsis Plumbing & Heating Co.,138NLRB 716. It will also be recommended that Respondent preserve and, upon request,make available to the Board or its agents, all pertinent records and data necessaryto assist in an analysis and determination of the amount of backpay due.Since Respondent's discharge of Hetrick goes "to the very heart of the Act"(N.L.R.B. v. Entwistle Mfg. Co.,120 F. 2d 532 (C.A. 4)), it will be recommendedthat the remedy be coextensive with the legislative design as promulgated in Section 7of the Act.Hence a broad order is warranted.Upon the basis of the foregoing findings of fact, and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the definition thereof in Section 2(5)of the Act.2.Respondent is an employer engaged in commerce within the meaning of Section2(6) and (7) of the Act.3.By coercively interrogating its employees concerning their union sympathies,activities, and desires, and by threatening employees with closing of the plant and withdischarge if the Union organized the plant, Respondent has engaged in unfair laborpractices as defined in Section 8 (a) (1) of the Act.'aOnly Starcher asked employees to notify him as soon as they were solicited on behalfof a union. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARD4. By discriminating in regard to the tenure of employment of Hetrick, therebydiscouraging membership in a labor organization, Respondent has engaged in unfairlabor practices within the meaning of Section 8 (a) (3) and (1) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the Respondent, Barberton PlasticsProducts, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in the Union, or any other labor organization, bydischarging employees or otherwise discriminating in any manner in respect totheir tenure of employment or any term or condition of employment.(b) Coercively interrogating employees concerning their union sympathies, activi-ties, or desires.(c) Threatening to close the plant or to discharge employees if the Union or anyother labor organization organized the plant.(d) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action, designed to effectuate the policies of theAct:(a)Offer Paul Hetrick immediate and full reinstatement to his former or sub-stantially equivalent position, without prejudice to his seniority and other rights andprivileges, and make him whole for any loss or pay he may have suffered by reasonof the discrimination against him, in the manner set forth in the section hereinentitled "The Remedy."(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(c) Post at its plant at Barberton, Ohio, copies of the attached notice marked"Appendix." 13Copies of said notice, to be furnished by the Regional Director ofthe Eighth Region, shall, after being duly signed by the Respondent's representative,be posted by Respondent immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Eighth Region, in writing, within 20days from the receipt of this Intermediate Report, or, in the event this RecommendedOrder is adopted by the Board, within 10 days from the date of the Board's Order,what steps the Respondent has taken to comply herewith.It is further recommended that unless the Respondent shall within the prescribedperiod notify the said Regional Director that it will comply, the Board issue an orderrequiring Respondent to take the action aforesaid.18 If this Recommended Order is adopted by the Board, the words "A Decision and Order"shall be substituted for the words "The Recommended Order of a Trial Examiner" in thenotice.If the Board's Order is enforced by a decree of a United States Court of Appeals,the notice shall be further amended by substituting the words "Pursuant to a Decree ofthe United States Court of Appeals, Enforcing an Order" for the words "Pursuant to aDecision andOrder."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrderof a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act,we herebynotify our employees that:WE WILL NOTdiscourage membership in International ChemicalWorkers,AFL-CIO, orin any other labor organization,by discharging employees orotherwise discriminating in any manner in respect to their tenure of employmentor any term or condition of their employment.WE WILL NOTcoercively interrogate employees concerning their union sym-pathies, activities,or desires.WE WILL NOTthreaten to close the plant or to discharge employees if theabove-named Union,or any other labor organization,organized the plant. AUSTIN POWDER COMPANY183WE WILL NOTin any other manner interferewith,restrain,or coerce ouremployees in the exercise of their rights under Section7 of the Act.WE WILL offerPaul Hetrick full and immediate reinstatement to his formeror substantially equivalent position,without prejudice to his seniority and otherrights and privileges,and make himwhole for anyloss of pay,plus interest,suffered by reason of the discrimination against him.All ouremployees are free to become, remain,or to refrain from becoming orremaining members of InternationalChemical Workers, AFL-CIO, or any otherlabor organization.BARBERTON PLASTICS PRODUCTS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 720Bulkley Building, 1501 Euclid Avenue,Cleveland 15,Ohio,Telephone No. Main1-4465, if they have any question concerning this notice or compliance with itsprovisions.Austin Powder CompanyandLocal Union No. 215, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.Case No. 9-CA-2598.March 7, 1963DECISION AND ORDEROn October 31, 1962, Trial Examiner Sidney Sherman issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached IntermediateReport.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report and the entire record in the case, including the exceptionsand brief, and hereby adopts the Trial Examiner's findings, con-clusions, and recommendations with the following additions andmodifications.1.We find, in agreement with the Trial Examiner, that by thefollowing conduct the Respondent violated Section 8(a) (1) of theAct: (1) On March 27, 1962,' the Respondent's supervisors solicited1Unless otherwise specified all dates are In 1962.141 NLRB No. 20.